--------------------------------------------------------------------------------

Exhibit 10.21
 
THIS SIXTH AMENDMENT TO LEASE dated as of January 6, 2017, made by and between
30 RAMLAND ROAD, LLC, having an office in care of GHP Office Realty, LLC, Four
West Red Oak Lane, White Plains, New York 10604, as “Landlord,” and CONGENTIX
MEDICAL INC. f/k/a Vision Sciences, Inc., having an office at 40 Ramland Road,
Orangeburg, New York 10962, as “Tenant.”


W I T N E S S E T H


WHEREAS, Landlord is the Landlord of the real property and building located
thereon commonly known as and located at 40 Ramland Road, Orangeburg, New York
10962 (the “Building”);


WHEREAS, pursuant to that certain Agreement of Lease, dated as of March 23, 2000
(the “Original Lease”), as amended by amendments dated August 31, 2000, January
7, 2005, December 26, 2006, April 2, 2009 and December 12, 2014 (hereinafter
referred to collectively as the “Lease”), Landlord’s predecessor in interest
leased to Tenant a portion of the First (1st) floor of the Building which shall
be deemed to consist of Twenty Thousand, Five Hundred (20,500) rentable square
feet and which premises are more particularly described in the Lease (the
“Premises”), for a period ending on August 31, 2017;


WHEREAS, Tenant wants to extend the term of the Lease (the “Additional Term”)
for an additional Eighteen (18) months commencing on September 1, 2017 (the
“Additional Term Commencement Date”) and expiring on February 28, 2019 (the
“Expiration Date”), unless sooner terminated pursuant to the terms of this Lease
or pursuant to law, upon the same terms and conditions as contained in the
Lease, except as otherwise specifically provided for herein, and Landlord and
Tenant want to extend and modify the Lease, as hereinafter provided;


NOW, THEREFORE, in consideration of the mutual agreements of the parties
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:


ARTICLE- 1 ADDITIONAL TERM


SECTION 1.01.  A.  Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Premises for the Additional Term. The parties hereto acknowledge
that Tenant presently occupies the Premises and knows the condition thereof. 
Except as otherwise specifically provided for in this Sixth Amendment to Lease,
Landlord shall have no obligation whatsoever to perform any build-out or similar
work to the Premises, and Tenant agrees to accept same in “AS IS” physical order
and condition on the Additional Term Commencement Date and without any
representation or warranty, express or implied, in fact or by law, by Landlord,
and without recourse to Landlord, as to title thereto, the nature, square
footage, condition or usability thereof or as to the use or occupancy which may
be made thereof.


ARTICLE - 2 LEASE AMENDMENTS


SECTION 2.01.  Effective as of the date of the Additional Term Commencement
Date, the Lease is hereby modified as follows:


A.  The “Term” as set forth in the Lease shall mean the Additional Term as
defined in this Sixth Amendment to Lease.
 
Page 1 of 3

--------------------------------------------------------------------------------

B. The Lease is amended to provide that Fixed Annual Rent payable during the
Additional Term shall be as follows:


Period
 
Fixed Annual
Rent
   
Fixed Monthly
Rent
 
September 1, 2017  to February 28, 2019 (both dates inclusive)
 
$
355,468.13
   
$
29,622.34
 



C. The Lease is hereby amended to delete any obligation of Landlord to perform
or pay for alterations or work to the Premises in preparation for Tenant’s
continued occupancy.


ARTICLE - 3 CONFIDENTIALITY


SECTION 3.01.A. In anticipation of executing and delivering this Sixth Amendment
to Lease, Tenant hereby agrees to keep the rent, additional rent and all other
material terms of the Lease , as amended by this Sixth Amendment to Lease
(hereinafter such information is referred to collectively as the “Confidential
Information”) secret and confidential and will not disclose it, directly or
indirectly, to any other person, firm or entity without the specific written
approval and consent of Landlord, except to the extent required by law.


B.  The agreement to keep the Confidential Information secret and confidential
pursuant to this Section shall be for a period of one (1) year succeeding the
expiration or sooner termination of the Lease and shall apply to each, every and
all communications, negotiations and conversations between Tenant and any other
person, entity or thing.


C.  Tenant acknowledges that breach of this Article will cause irreparable
damage to Landlord and hereby consents to the issuance of an injunction
restraining such breach as a matter of course in any action instituted for that
purpose without limitation to any additional remedies Landlord may seek against
Tenant to protect such Confidential Information.


ARTICLE - 4 MISCELLANEOUS


SECTION 4.01.  Tenant represents that in connection with this Sixth Amendment to
Lease it dealt with no broker, nor has Tenant had any correspondence or other
communication in connection with this Sixth Amendment to Lease with any other
person who is a broker other than GHP Office Realty, LLC (the “Broker”), and
that so far as Tenant is aware no brokers other than the Broker negotiated this
Sixth Amendment to Lease.  Each party hereby indemnifies the other party and
holds it harmless from any and all loss, cost, liability, claim, damage, or
expense (including court costs and attorneys’ fees) arising out of any
inaccuracy of the above representation. Landlord agrees to pay the Brokers their
commissions pursuant to a separate written agreement with the Brokers.


SECTION 4.02.A.  Tenant represents that: (i) Landlord is not in default of any
of its obligations under the Lease; (ii) Tenant has no claims against Landlord
as of the date of this Sixth Amendment to Lease; and (iii) Tenant is in
possession of the Premises.
 
Page 2 of 3

--------------------------------------------------------------------------------

B. Tenant represents and warrants that Tenant is not now acting and shall not in
the future act, directly or indirectly, for or on behalf of any person, group,
entity or nation named by any Executive Order or the United States Department of
the Treasury as a terrorist, a Specially Designated and Blocked Persons, or
other banned or blocked person, group, entity, nation or transaction pursuant to
any law, order, rule or regulation that is enforced or administered by the
Office of Foreign Asset Control (AOFAC) of the United States Department of the
Treasury. Tenant further represents and warrants that Tenant is not now engaged
and shall not in the future be engaged, directly or indirectly, in any dealings
or transactions or otherwise be associated with such person, group, entity or
nation; and Tenant hereby agrees to defend, indemnify and hold Owner harmless
from and against any and all claims, losses, costs, expenses, damages and
liabilities (including, without limitation, attorney fees) arising from or
related to any breach of the foregoing representations.


SECTION 4.03.  All other terms, covenants and conditions of the Lease, as
amended, including, but not limited to, the obligation to pay, in addition to
Fixed Rent, the Tax Payments, Expense Payments, electric and all other
additional rent items, and all exhibits and schedules thereto shall remain in
full force and effect, are hereby ratified, confirmed and incorporated herein by
reference as though set forth fully herein at length.


IN WITNESS WHEREOF, Landlord and Tenant have executed this SIXTH AMENDMENT TO
LEASE as of the date and year first above written.



 
30 RAMLAND ROAD, LLC, (Landlord)
           
By:
/s/Andrew Greenspan
   
Name:
Andrew Greenspan
 
Title:
Member/Manager
         
CONGENTIX MEDICAL, INC. f/k/a Vision Sciences,
   
Inc., (Tenant)
           
By:
/s/ Brett Reynolds
   
Name:
Brett Reynolds
 
Title:
SVP and CFO

 


Page 3 of 3

--------------------------------------------------------------------------------